UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 20, 2013 PERNIX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10 North Park Place, Suite 201 Morristown, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 800-793-2145 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A (Amendment No. 1) is being filed to update and amend Item 5.07 of the Current Report on Form 8-K dated June 20, 2013 filed by the Registrant. Item 5.07 Submission of Matters to a Vote of Security Holders. (d)Pernix Therapeutics Holdings, Inc. (the “Company”) filed a Current Report on Form 8-K on June 20, 2013 (the "Original Report") to report, among other things, the final results for each of the matters submitted to a vote of stockholders at its 2013 Annual Meeting of Stockholders (the "Annual Meeting").The Company is filing this amendment to the Original Report to report that, consistent with the voting results at the Annual Meeting, the Company’s Board of Directors has determined that the Company will hold an advisory vote on the compensation of its named executive officers annually until the next stockholder vote on the frequency of say-on-pay votes under Section 14A of the Securities Exchange Act of 1934, as amended, or until the Board of Directors otherwise determines that a different frequency for such votes is in the best interests of the Company’s stockholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PERNIX THERAPEUTICS HOLDINGS, INC. Date: April 28, 2014 By: /s/Tracy Clifford Tracy Clifford Principal Financial and Accounting Officer
